AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                        UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
                                                AMENDED JUDGMENT IN A CRIMINAL
              UNITED STATES OF AMERICA
                                                CASE
                                                (For Offenses Committed On or After November 1, 1987)
                         V.

                    Heriberto Lopez-Martinez                                    Case Number: 18cr3533-LL

                                                                             James Chavez, Federal Defenders Inc
                                                                             Defendant’s Attorney
REGISTRATION NO.                    16763029
☒   Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)

The Defendant:

☒ pleaded guilty to count(s)              1 of the Superseding Information

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                         Nature of Offense                                                                    Number(s)
8 USC 1325                              Improper Entry by an Alien (Misdemeanor)                                                1




    The defendant is sentenced as provided in pages 2 through                          2            of this judgment.


☐ The defendant has been found not guilty on count(s)
☒ Count(s) Underlying Information                                      are   dismissed on the motion of the United States.

     Assessment : $10.00 waived
☒    _


☒ Fine waived                     ☐ Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                             November 29, 2018
                                                                             Date of Imposition of Sentence



                                                                             HON. LINDA LOPEZ
                                                                             UNITED STATES MAGISTRATE JUDGE



                                                                                                                               18cr3533-LL
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Heriberto Lopez-Martinez                                                 Judgment - Page 2 of 2
CASE NUMBER:              18cr3533-LL

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 MONTHS




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                             P.M.              on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                          18cr3533-LL
